Per Curiam.

Since the record fairly establishes that Leading Forwarders, Inc., plaintiff’s custom house brokers, hired defendant, a common carrier, to transport its (plaintiff’s) goods, with plaintiff’s knowledge and consent, the court’s refusal to permit defendant to show what, if any, agreement Leading Forwarders, Inc., and defendant made with respect to limitation of liability as to plaintiff’s goods was prejudicial error.
The judgment should be reversed and a new trial ordered, with $30 costs.
Hofstadter, J. P., Steuer and Aurelio, JJ., concur.
Judgment reversed, etc.